DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 11-12, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites that the polymer of claim 1 “includes a first monomer” selected from the group of monomers recited by the claim, and claims 11 and 16 have similar requirements as claim 3. Similarly, claim 4 recites that the polymer of claim 1 “includes 
The skilled artisan would have been aware that a polymer is a long molecule comprising repeating units, and a monomer is the single molecule used to form the polymer. However, the skilled artisan would have been aware that monomers comprise reactive functional groups that react to form the polymer, wherein said reactive functional groups are no longer present after the polymer has been formed. For example, in the case if a chain growth polymer like polypropylene, the monomer used to form that polymer is propylene, which has a reactive carbon to carbon double bond (alkene) functional group. However, that alkene functional group is no longer present in polypropylene. As such, the skilled artisan would have understood that polypropylene does not include the monomer propylene because polypropylene does not contain reactive carbon-carbon double bonds, whereas propylene does contain reactive carbon-carbon double bonds.
Therefore, in the case of e.g. claim 4, it is unclear whether the recited polymer actually comprises the carbon-carbon double bonds found in alkenes, or whether the polymer is made from a monomer comprising the carbon-carbon double bonds in alkenes, but does not actually comprise such carbon-carbon double bonds in the polymer. Similarly, in the case of the acrylates in claim 3, it is unclear whether the recited polymer actually comprises the carbon-carbon double bonds found in acrylates, or whether the polymer is made from a monomer comprising the carbon-carbon double 
For the purposes of examination under prior art, the claims will be understood to be drawn to polymers made from the recited monomers. For example, polypropylene is understood to meet the limitation of claim 4 because it is a polymer made from a monomer comprising an alkene, even though polypropylene itself does not have the carbon-carbon double bond characteristic of an alkene. 

Claim Interpretation
The examiner clarifies that it is the examiner’s understanding that the chemical structure of lipoic acid comprises a free 1,2-dithiolane group. See the instant specification as of at least page 5, paragraphs 0030-0032.
Claim 7 recites “sending an electrical signal to the stimulating electrode to regenerate the conjugate.” A case wherein an electrical signal is sent to the stimulating electrode but does not regenerate the conjugate is not understood to read on the claimed requirements. This claim interpretation also applies to claim 9.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2007/0198080 A1) in view of De (WO 2011/144650 A1).
Ding et al. (hereafter referred to as Ding) is drawn to a coating of a medical device with an antioxidant, as of Ding, title and abstract. Said medical device may be various devices such as stents, pacemakers, and electrodes, as of Ding, paragraph 0043. Said coating includes a polymer and an antioxidant, as of Ding, paragraph 0008. 
Ding does not teach 1,2-dithiolane groups.
De teaches lipoic acid as an antioxidant, as of De, abstract. 
It would have been prima facie obvious for one of ordinary skill in the art to have substituted lipoic acid, as of De, in place of SODm, as of Ding, to have been used in the coated medical device of Ding. Both SODm and lipoic acid are antioxidants, as of De, abstract, and Ding, paragraph 0020. As such, the skilled artisan would have been motivated to have substituted lipoic acid in place of SODm to have predictably acted as an antioxidant in the coated medical device of Ding. The simple substitution of one element (lipoic acid) in place of another (SODm) to have achieved predictable results (coated a medical device with an antioxidant layer) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
In the alternative, the skilled artisan would have been motivated to have used lipoic acid, as of De, as an antioxidant in the coated medical device of Ding. De teaches lipoic acid as an antioxidant. As Ding is drawn to a medical device comprising an antioxidant, the skilled artisan would have been motivated to have used the lipoic acid of De in the composition of Ding to have predictably acted as an antioxidant with a prima facie obvious to select a known material (lipoic acid) for incorporation into a composition (that of Ding), based on its recognized suitability for its intended use (an antioxidant). See MPEP 2144.07.
As to claim 14, the claim requires that the coating have 1,2-dithiolane groups. The skilled artisan would have understood that lipoic acid has 1,2-dithiolane groups; see the section above entitled “Claim Interpretation.” Even though this property was not recognized by De, the skilled artisan would have understood that the lipoic acid of De, and thereby the combination of Ding in view of De, would have had 1,2-dithiolane groups. Something which is old (e.g. lipoic acid, as of De) does not become patentable upon the discovery of a new property (that lipoic acid has 1,2-dithiolane groups), and this need not have been recognized at the time of the invention. See MPEP 2112(I & II), along with MPEP 2112.01(I & II).
As to claim 14, the claim is drawn to a method of reducing inflammation around an implanted medical device. Ding teaches that the coating is biobeneficial and anti-inflammatory in paragraph 0036. De also teaches that lipoic acid has anti-inflammatory properties as of at least paragraph 0006. As such, the skilled artisan would have been motivated to have used the method of Ding in view of De to have predictably reduced inflammation with a reasonable expectation of success.
As to claim 15, Ding teaches polymers which can be coated with the antioxidant coating as of at least Ding, page 3, paragraph 0033. Two polymers in the list on paragraph 0033 are chitosan and hyaluronic acid. Chitosan has side chains comprising terminal amine groups, and hyaluronic acid has side chains comprising terminal hydroxyl groups.
.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2007/0198080 A1) in view of De (WO 2011/144650 A1), the combination further in view of Michal et al. (US 2006/0121089 A1).
Ding is drawn to a medical device with an antioxidant coating. De is drawn to lipoic acid as an antioxidant. This method results in decreased inflammation. See the rejection above over Ding in view of De by themselves. Ding also teaches a wide array of polymers that can be used in the medical device coating, as of Ding, paragraph 0033.
Ding does not teach glycidyl methacrylate.
Michal et al. (hereafter referred to as Michal) is drawn to coatings for an implantable medical device, as of Michal, title and abstract. One such polymer is a copolymer of ethylene glycol and glycidyl methacrylate, as of Michal, end of paragraph 0006, which is abbreviated as “EGMA.” Michal suggests an EGMA coating with conjugation of biologically active materials, as of Michal, paragraph 0013. EGMA is also taught as having a relatively high oxygen barrier, as of Michal, paragraph 0013.
It would have been prima facie obvious for one of ordinary skill in the art to have used EGMA as the coating polymer in the composition of Ding. Ding is drawn to a 
In the alternative, the skilled artisan would have been motivated to have substituted EGMA, as of Michal, in place of a different copolymer such as those taught by Ding in paragraph 0033 in order to have predictably coated a medical device with a reasonable expectation of success. The simple substitution of one known element (EGMA) in place of another (a different polymer) in order to achieve predictable results (coating of a medical device) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.


Claims 1-4, 6, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vardiman (US 2010/0298908 A1) in view of McConnell et al. (Journal of Neural Engineering, Vol. 6, 2009, pages 1-12), Ding et al. (US 2007/0198080 A1), and De (WO 2011/144650 A1).
Vardiman is drawn to an electrode for insertion into the brain, as of Vardiman, title and abstract. This electrode is useful for deep brain stimulation, as of Vardiman, title and abstract. As such, the skilled artisan would have inserted the electrode of Vardiman into the brain.

McConnell et al. (hereafter referred to as McConnell) is drawn to implanted neural electrodes, as of McConnell, page 1, title. McConnell teaches that inflammation is associated with neuronal loss (i.e. neurodegeneration), as of McConnell, page 1, abstract.
McConnell does not teach how to reduce inflammation or neurodegeneration.
Ding et al. (hereafter referred to as Ding) is drawn to a coating of a medical device with an antioxidant, as of Ding, title and abstract. Said medical device may be various devices such as stents, pacemakers, and electrodes, as of Ding, paragraph 0043. Said coating includes a polymer and an antioxidant, as of Ding, paragraph 0008. Said antioxidant may be a super-oxide dismutase mimetic (abbreviated SODm), as of Ding, paragraph 0010, which can be conjugated to the polymer, as of Ding, paragraph 0029 (also see Ding, paragraph 0022, which teaches that the SODm can be attached to the polymer). Ding teaches other antioxidants, as of paragraph 0020. The method of coating of Ding would appear to result in the device being anti-inflammatory, as of Ding, paragraph 0036; as such, the method of Ding is understood to result in reducing inflammation around a medical device as compared to an uncoated device.
Ding does not teach neurodegeneration.
It would have been prima facie obvious for one of ordinary skill in the art to have coated the electrode of Vardiman with the antioxidant coating of Ding. The electrode of Vardiman, being inserted into the brain, can result in inflammation and neurodegeration, as taught by McConnell. However, the coating of Ding would have been expected to have reduced inflammation around the electrode, as taught by McConnell. Also as there 
None of the above references teach a conjugate containing free 1,2-dithiolane groups.
De teaches lipoic acid as an antioxidant, as of De, abstract. As best understood by the examiner, lipoic acid comprises free 1,2-dithiolane groups.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted lipoic acid, as of De, in place of SODm, as of Ding, to have been used in the coated medical device of Ding. Both SODm and lipoic acid are antioxidants, as of De, abstract, and Ding, paragraph 0020. As such, the skilled artisan would have been motivated to have substituted lipoic acid in place of SODm to have predictably acted as an antioxidant in the coated medical device of Ding. The simple substitution of one element (lipoic acid) in place of another (SODm) to have achieved predictable results (coated a medical device with an antioxidant layer) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 1, the claim recites reducing neurodegeneration. This is taught by McConnell.
As to claim 1, the claim requires that the coating have 1,2-dithiolane groups. The skilled artisan would have understood that lipoic acid has 1,2-dithiolane groups; see the 
As to claim 2, Ding teaches polymers which can be coated with the antioxidant coating as of at least Ding, page 3, paragraph 0033. Two polymers in the list on paragraph 0033 are chitosan and hyaluronic acid. Chitosan has side chains comprising terminal amine groups, and hyaluronic acid has side chains comprising terminal hydroxyl groups.
As to claims 3-4, Ding teaches ethylene-polymethacrylate copolymers in paragraph 0033. These are made from a first monomer which is an acrylate (the polymethacrylate portion of the copolymer) and a second monomer that is an alkene (the ethylene portion of the copolymer).
As to claim 6, Vardiman teaches a composition with two electrodes, as of Vardiman, figure 12, reproduced below.

    PNG
    media_image1.png
    408
    641
    media_image1.png
    Greyscale

One of the electrodes in the above-reproduced figure would have read on the electrode of claim 1, and the other would have read on the required stimulating electrode.
As to claim 14, the claim is drawn to a method of reducing inflammation around an implanted medical device. Ding teaches that the coating is biobeneficial and anti-inflammatory in paragraph 0036. De also teaches that lipoic acid has anti-inflammatory properties as of at least paragraph 0006. As such, the skilled artisan would have been motivated to have used the method of Ding in view of De to have predictably reduced inflammation with a reasonable expectation of success.
As to claim 15, Ding teaches polymers which can be coated with the antioxidant coating as of at least Ding, page 3, paragraph 0033. Two polymers in the list on paragraph 0033 are chitosan and hyaluronic acid. Chitosan has side chains comprising terminal amine groups, and hyaluronic acid has side chains comprising terminal hydroxyl groups.
.


Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vardiman (US 2010/0298908 A1) in view of McConnell et al. (Journal of Neural Engineering, Vol. 6, 2009, pages 1-12), Ding et al. (US 2007/0198080 A1) and De (WO 2011/144650 A1), the combination further in view of Michal et al. (US 2006/0121089 A1).
Vardiman is drawn to an electrode for deep brain stimulation. McConnell teaches that inflammation is associated with neuronal loss (i.e. neurodegeneration). Ding teaches an antioxidant to treat inflammation, and De teaches lipoic acid (which comprises free 1,2-dithiolane groups) as an antioxidant.
None of the above references teach a poly(glycidyl methacrylate) copolymer.
Michal et al. (hereafter referred to as Michal) is drawn to coatings for an implantable medical device, as of Michal, title and abstract. One such polymer is a copolymer of ethylene glycol and glycidyl methacrylate, as of Michal, end of paragraph 0006, which is abbreviated as “EGMA.” Michal suggests an EGMA coating with conjugation of biologically active materials, as of Michal, paragraph 0013. EGMA is also taught as having a relatively high oxygen barrier, as of Michal, paragraph 0013.

In the alternative, the skilled artisan would have been motivated to have substituted EGMA, as of Michal, in place of a different copolymer such as those taught by Ding in paragraph 0033 in order to have predictably coated a medical device with a reasonable expectation of success. The simple substitution of one known element (EGMA) in place of another (a different polymer) in order to achieve predictable results (coating of a medical device) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claims 5 and 18, the glycidyl methacrylate polymer of Michal reads on the additional limitations of both claims 5 and 18.


Claims Not Rejected Over Prior Art
Claims 7 and 9-13 are not rejected over prior art. The examiner provides the following reasons for not rejecting these claims over prior art.

Vardiman does teach the following in figure 12, reproduced below.

    PNG
    media_image1.png
    408
    641
    media_image1.png
    Greyscale

However, nothing in Vardiman indicates that the purpose of pulsing the electrodes is to regenerate the conjugate, as required by claims 7 and 9. Furthermore, nothing in the prior art indicates that pulsing the second electrode would have inherently regenerated the conjugate in the first electrode. Inherency must be based upon what is necessarily present in the prior art, and not what would have resulted due to optimization of conditions. See MPEP 2112(IV).
The examiner further notes that the purpose of the second electrode in the instant application, e.g. as required by claims 7 and 9-13, is to enable redox chemistry, 2 or oxidation-causing oxygen species (e.g. peroxides and/or superoxides) and is an undesirable species; therefore, the coating of Ding is intended to neutralize the undesirable oxygen species found in the environment. 
As such, based upon the teachings of Ding, the skilled artisan would have had been motivated to have used the second electrode to have enabled redox chemistry. This is because redox chemistry is already enabled due to the presence of undesirable reactive oxygen or otherwise oxidation-causing species, and the purpose of the coating in Ding is to disable this species. As such, the skilled artisan would not have been motivated to have used the second electrode to have enabled redox chemistry when the intention of the antioxidant coating in Ding is to have disabled undesirable redox chemistry.
Claim 8 is not rejected over prior art. The examiner provides the following reasons for not rejecting claim 8 over prior art.
Claim 8 modifies claim 1 upon which it depends to require a conjugate with the following chemical structure.

    PNG
    media_image2.png
    381
    192
    media_image2.png
    Greyscale

The cited prior art does not teach this chemical structure. While De teaches lipoic acid, De does not teach a conjugate with the above-reproduced chemical structure, where lipoic acid is attached to a polymer in the manner reproduced above. Nothing in Vardiman, McConnell, or Ding would have motivated the skilled artisan to have produced a conjugate with the above-reproduced chemical structure.
As additional prior art relevant to claim 8, the examiner cites Kato et al. (US Patent 5,368,931), which was previously cited in the reasons for allowance of parent case 15/807,979. Kato is drawn to a lithographic printing plate and a method of using said lithographic printing plate. Kato teaches a compound with the following structures as of Kato, column 30, various structures reproduced below.

    PNG
    media_image3.png
    184
    418
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    204
    423
    media_image4.png
    Greyscale

This chemical structure of Kato may be what is recited by instant claim 8. Nevertheless, Kato is drawn to a lithographic printing plate, and as such is unrelated to the claimed method of inserting an electrode into a patient. There would have been no motivation for the skilled artisan to have used the composition of Kato in a method of either reducing inflammation around an implanted device or reducing neurodegeneration around an electrode in a patient.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,842,917. Although the of the following reasons:
Instant claim 1 is drawn to a method for reducing neurodegeneration around an electrode. The method comprises inserting into the brain an electrode comprising a polymer comprising a redox pair comprising free 1,2-dithiolane groups.
Conflicting claim 1 is drawn to a method for reducing neurodegeneration around an electrode, along with inserting a separate stimulating electrode and sending an electrical signal to the stimulating electrode. The method comprises inserting into the brain an electrode comprising a polymer comprising a redox pair comprising free 1,2-dithiolane groups.
Instant and conflicting claim 1 differ because conflicting claim 1 recites method steps not recited by instant claim 1, namely, inserting the stimulating electrode and sending an electrical signal. Nevertheless, the subject matter of the conflicting claims is within the scope of that of the instant claims, effectively anticipating the subject matter of the instant claims. This results in a prima facie case of anticipatory-type non-statutory double patenting.
As to instant claim 14, the claim recites a method of reducing inflammation. The conflicting claims recite a method of reducing neurodegeneration, but are silent as to reducing inflammation. Nevertheless, the skilled artisan would have expected that the methods of the conflicting claims would have reduced inflammation during normal operation because the coated electrode used in the method of the conflicting claims is the same as that used in the instant claims. Therefore, the skilled artisan would have expected that the method of the conflicting claims would have inherently reduced .


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,485,901. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a method for reducing neurodegeneration around an electrode. The method comprises inserting into the brain an electrode comprising a polymer comprising a redox pair comprising free 1,2-dithiolane groups.
Conflicting claim 1 is drawn to a method for reducing neurodegeneration around an electrode, along with inserting a separate stimulating electrode and sending an electrical signal to the stimulating electrode. The method comprises inserting into the brain an electrode comprising a polymer comprising a redox pair comprising free 1,2-dithiolane groups.
Instant and conflicting claim 1 differ because conflicting claim 1 recites method steps not recited by instant claim 1, namely, inserting the stimulating electrode and sending an electrical signal. Additionally, conflicting claim 1 specifies alpha lipoic acid, 
As to instant claim 14, the claim recites a method of reducing inflammation. The conflicting claims recite a method of reducing neurodegeneration, but are silent as to reducing inflammation. Nevertheless, the skilled artisan would have expected that the methods of the conflicting claims would have reduced inflammation during normal operation because the coated electrode used in the method of the conflicting claims is the same as that used in the instant claims. Therefore, the skilled artisan would have expected that the method of the conflicting claims would have inherently reduced neurodegeneration even if this was not the aim of the method of the conflicting claims. The skilled artisan would have expected that the method of the conflicting claims would have resulted in reduced inflammation during its normal operation; as such, the skilled artisan would have understood that the method of the conflicting claims would have effectively anticipated the instant claims, resulting in a prima facie case of anticipatory-type non-statutory double patenting. See MPEP 2112.02(I).


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612